                                           Case 3:20-cv-03090-RS Document 17 Filed 09/03/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                               UNITED STATES DISTRICT COURT
                                   5                           NORTHERN DISTRICT OF CALIFORNIA
                                   6
                                        JESSIE C. ROBERTS,
                                   7                                                    Case No. 20-cv-03090-RS (PR)
                                                      Plaintiff,
                                   8
                                                v.                                      ORDER REOPENING ACTION
                                   9
                                        NANCY ADAMS, et al.,
                                  10
                                                      Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This federal civil rights action was dismissed because plaintiff had not complied
                                  14   with the Court’s orders to pay the filing fee, or to perfect his application to proceed in
                                  15   forma pauperis (IFP). Since dismissal, plaintiff has filed what appear to be the appropriate
                                  16   IFP documents. Accordingly, his motion to reopen is GRANTED. (Dkt. No. 12.) The
                                  17   action is REOPENED. The Clerk is directed to modify the docket accordingly.
                                  18          The judgment and the order of dismissal are VACATED. (Dkt. Nos. 9 and 10.)
                                  19   Plaintiff’s complaint, his IFP motion, and his motion for the appointment of counsel will
                                  20   be reviewed in separate orders. The Clerk shall terminate Dkt. No. 12.
                                  21          IT IS SO ORDERED.
                                  22                     3 2020
                                       Dated: September ___,
                                                                                         _________________________
                                  23
                                                                                             RICHARD SEEBORG
                                  24                                                       United States District Judge
                                  25

                                  26

                                  27

                                  28
